
	

114 HR 4853 IH: Strengthening Accreditation For Everyone Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4853
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Roskam introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to revise certain accreditation requirements
			 applied under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Strengthening Accreditation For Everyone Act of 2016 or the SAFE Act of 2016. 2.Revision of certain Medicare accreditation requirementsSection 1865 of the Social Security Act (42 U.S.C. 1395bb) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking the American Osteopathic Association or any other national and inserting a national; and
 (B)by amending paragraph (2) to read as follows:  (2)In making such a finding, with respect to a national accreditation body, the Secretary shall consider whether the accreditation program of such national accreditation body provides reasonable assurance, when taken as a whole, that the requirements are equivalent to or exceed the purposes of the conditions of participation applicable to the provider entity for which the accreditation body has made a request for a finding under paragraph (1). The Secretary may consider the standards for accreditation and survey procedures relevant to the purposes of the conditions of participation, and additional factors such as the ability of the accreditation body to provide adequate resources for conducting required surveys and supplying information for use in enforcement activities, its monitoring procedures for provider entities found out of compliance with the conditions, and the ability of the accreditation body to provide the Secretary with necessary data for validation surveys.; and
 (2)in subsection (b), by striking the American Osteopathic Association, or any other national accreditation body and inserting any national accreditation body.  